 1 BRADLEY S. PHILLIPS (SBN 85263)             CHARLES F. ROBINSON (SBN 113197)
   brad.phillips@mto.com                       charles.robinson@ucop.edu
 2 MUNGER, TOLLES & OLSON LLP                  MARGARET L. WU (SBN 184167)
   350 South Grand Avenue                      margaret.wu@ucop.edu
 3 Fiftieth Floor                              UNIVERSITY OF CALIFORNIA
   Los Angeles, California 90071-3426          Office of the General Counsel
 4 Telephone:     (213) 683-9100               1111 Franklin Street, 8th Floor
   Facsimile:     (213) 687-3702               Oakland, CA 94607-5200
 5                                             Telephone:     (510) 987-9800
   BRYAN H. HECKENLIVELY (SBN 279140)          Facsimile:     (510) 987-9757
 6 bryan.heckenlively@mto.com
   ELIZABETH A. KIM (SBN 295277)
 7 elizabeth.kim@mto.com
   MUNGER, TOLLES & OLSON LLP
 8 560 Mission Street
   Twenty-Seventh Floor
 9 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
10 Facsimile:     (415) 512-4077

11 Attorneys for Defendants THE REGENTS OF
   THE UNIVERSITY OF CALIFORNIA, JANET
12 NAPOLITANO, NICHOLAS B. DIRKS, CAROL
   T. CHRIST, STEPHEN C. SUTTON, JOSEPH D.
13
   GREENWELL, MARGO BENNETT, ALEX
14 YAO, LEROY HARRIS, MARC DECOULODE,
   AND JOEY WILLIAMS
15

16                           UNITED STATES DISTRICT COURT
17              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18
19 JOHN JENNINGS, et al.,                      Case No. 18-CV-00268-CW
20              Plaintiff,                     STIPULATION AND [PROPOSED]
                                               ORDER CONTINUING INITIAL CASE
21        vs.                                  MANAGEMENT CONFERENCE,
                                               CONTINUING DEADLINE TO FILE
22 REGENTS OF THE UNIVERSITY OF                SECOND AMENDED COMPLAINT, AND
   CALIFORNIA, et al.,                         SETTING BRIEFING SCHEDULE ON
23                                             MOTION TO DISMISS SECOND
             Defendants.                       AMENDED COMPLAINT
24
                                               Judge:   Hon. Claudia Wilken
25

26

27

28

                                                                            18-cv-00268-CW
        STIPULATION AND [PROPOSED] ORDER RE: INITIAL CMC & SECOND AMENDED COMPLAINT
 1                                             STIPULATION
 2          In support of this Stipulation, the Parties state as follows:

 3          WHEREAS, an Initial Case Management is set for December 18, 2018;

 4          WHEREAS, pursuant to the Parties’ February 12, 2018 Stipulation, Defendants

 5 Napolitano, Dirks, Christ, Sutton, Greenwell, Bennett, Yao, Harris, DeCoulode, and Williams (the

 6 “UC Defendants”) moved to dismiss Plaintiffs’ First Amended Complaint on March 26, 2018;

 7          WHEREAS, on November 14, 2018, the Court entered an order granting the UC

 8 Defendants’ motion to dismiss, with leave to amend in certain respects, within 21 days;

 9          WHEREAS, Plaintiffs intend to file Second Amended Complaint and require additional

10 time to prepare that pleading, and no other party objects to providing an extension to December

11 19, 2018 to file the Second Amended Complaint;

12          WHEREAS, the UC Defendants expect to file a motion to dismiss the Second Amended

13 Complaint, which motion would be due on January 2, 2019 if the complaint is filed on December

14 19, 2018, with oppositions due on January 16, 2019, and replies due on January 23, 2019;

15          WHEREAS, in light of the holidays and the schedules of counsel and the parties, the

16 parties agree that it would be more efficient to set a briefing schedule whereby any motion to

17 dismiss is due on January 18, 2019, any oppositions to that motion are due on February 1, 2019,

18 and any replies are due on February 15, 2019, with a hearing 7 days or more after February 15,
19 2019;

20          WHEREAS, the Parties agree that it would be inefficient and premature to proceed with

21 the initial Case Management Conference or the associated Rule 26(f) joint report in light of the

22 pending motion to dismiss;

23          WHEREAS, the Court has previously continued the Initial Case Management Conference

24 by stipulation from June 26, 2018 to September 4, 2018, again from September 4, 2018 to

25 November 6, 2018, and again from November 6, 2018 to December 18, 2018.

26          NOW THEREFORE, Plaintiffs and Defendants through their counsel of record stipulate

27 and respectfully request that the Court order the following:

28             1. The Second Amended Complaint is due on December 19, 2018.


                                                        -1-                  18-cv-00268-CW
         STIPULATION AND [PROPOSED] ORDER RE: INITIAL CMC & SECOND AMENDED COMPLAINT
 1           2. Any motions to dismiss the anticipated Second Amended Complaint are due on

 2              January 18, 2019, any oppositions to that motion are due on February 1, 2019, and

 3              any replies are due on February 15, 2019.

 4           3. The Initial Case Management Conference set for December 18, 2018 should be

 5              CONTINUED to March 19, 2019;

 6           4. All other dates tied to the Initial Case Management Conference should be

 7              continued accordingly

 8 DATED: November 28, 2018

 9

10
                                          By:         /s/ William J. Becker, Jr.
11                                            WILLIAM J. BECKER, JR.
                                          Attorney for Plaintiffs
12

13 DATED: November 28, 2018

14

15
                                          By:          /s/ Bryan H. Heckenlively
16                                             BRYAN H. HECKENLIVELY
                                          Attorney for UC Defendants
17
     DATED: November 28, 2018
18
19

20                                        By:         /s/ John Hamasaki
                                              JOHN HAMASAKI
21                                        Attorney for Defendant Miller
22

23 DATED: November 28, 2018

24

25                                        By:         /s/ Rachel Lederman
26                                            RACHEL LEDERMAN
                                          Attorney for Defendant Mirabdal
27

28


                                                 -2-                        18-cv-00268-CW
        STIPULATION AND [PROPOSED] ORDER RE: INITIAL CMC & SECOND AMENDED COMPLAINT
 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2         I, Bryan H. Heckenlively, am the ECF User whose ID and password are being used to file

 3 this document. I hereby attest that concurrence in the filing of this document has been obtained

 4 from the signatories.

 5

 6

 7 DATED: November 28, 2018                            /s/ Bryan H. Heckenlively
                                                   BRYAN H. HECKENLIVELY
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                    -3-                      18-cv-00268-CW
         STIPULATION AND [PROPOSED] ORDER RE: INITIAL CMC & SECOND AMENDED COMPLAINT
 1                                      [PROPOSED] ORDER
 2         The Court hereby CONTINUES the Initial Case Management Conference currently set for

 3 December 18, 2018 at 2:30 p.m to March 19, 2019 at 2:30 p.m.. A joint Case Management

 4 Statement is due March 12, 2019. The parties shall meet and confer regarding Rule 26 initial

 5 disclosures, early settlement, ADR process selection, and discovery plan no later than February

 6 26, 2019.

 7         Plaintiffs’ Second Amended Complaint is due on December 19, 2018. Any motions to

 8 dismiss the Second Amended Complaint are due on January 18, 2019, any oppositions to that

 9 motion are due on February 1, 2019, and any replies are due on February 15, 2019.

10         IT IS SO ORDERED.

11

12
     DATED: 11/29/2018
             _____________, 2018
13

14

15                                               Honorable Claudia Wilken
                                                 United States District Judge
16

17

18
19

20

21

22

23

24

25

26

27

28


                                                    -4-                      18-cv-00268-CW
         STIPULATION AND [PROPOSED] ORDER RE: INITIAL CMC & SECOND AMENDED COMPLAINT
